Citation Nr: 0611880	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  99-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for neuropsychological 
symptoms, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran had active military service from March 1990 to 
July 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
which denied service connection for neuropsychological 
symptoms to include sleep disturbance, claimed as a 
manifestation of an undiagnosed illness.  

In December 2003 and again in March 2005, the Board remanded 
the case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and determined that 
for the following reasons, further development is necessary 
prior to adjudicating the veteran's claim of entitlement to 
service connection for neuropsychological symptoms, to 
include as due to an undiagnosed illness.  During recent VA 
examination in September 2005, the examiner diagnosed a 
depressive disorder, not otherwise specified.  

During that examination, the examiner indicated that the 
veteran stated that he saw a private physician who apparently 
was employed by Hartford Research Group, and that the veteran 
had entered a research study there secondary to depression.  
The veteran indicated that he began that treatment in 1998 or 
1999.

The examiner stated that he was of the opinion that it would 
be quite helpful to obtain information from the Hartford 
Research Group in order to learn the veteran's comments 
during that episode of care in terms of possibly shedding 
further light on the onset of his illness.  In fact, on the 
evening of the date of the examination, the examiner 
attempted to contact the veteran to obtain clarification as 
to the treating physician at the Hartford Research Group or 
the location where he received the cited treatment.  The 
examiner was unsuccessful in contacting the veteran, and 
there is no indication that he subsequently obtained any 
further information on the matter.

Review of the claims file shows that there are no records of 
the referenced treatment/study at the Hartford Research 
Group, and reflects that the RO has not attempted to obtain 
these records.  

Therefore, the RO should arrange to obtain any existing 
medical records of treatment/study referable to the veteran's 
claimed neuropsychological symptoms available from the 
Hartford Research Group dated approximately in 1998 or 1999.  
Thereafter, the RO should arrange for an addendum to the 
report of the September 2005 VA examination.  Specifically, 
on remand, the RO should make arrangements for a physician 
with the appropriate expertise to provide an opinion as 
instructed below with respect to whether the veteran's 
depressive disorder is related to or had its onset during 
service or within one year of his discharge, or is otherwise 
related to service.
 
Additionally, where a claim is predicated on establishing 
basic entitlement to service connection, the ruling announced 
in Dingess/Hartman, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), would be for consideration.  As such, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all of the elements of a claim 
for service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  

In this regard, the notice provided to the appellant is 
inadequate with respect to these elements.  As this question 
is involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the appellant as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006).

2.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his 
neuropsychological symptoms since service.  
The RO should appropriately proceed to 
request copies of any medical records of 
treatment not currently of record for that 
period from all sources identified.  The 
RO should specifically request records 
dated in approximately 1998 or 1999 from 
the Hartford Research Group associated 
with neuropsychological treatment and/or a 
study involving the veteran.

3.  The RO should obtain any VA medical 
records of treatment outstanding for the 
period since September 2005.  All efforts 
to obtain these VA records should be fully 
documented, and the RO should request that 
the VA facility provide a negative 
response if records are not available.

4.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder to the VA 
examiner who conducted the September 2005 
medical examination, for the purpose of 
obtaining an addendum to the report of 
that examination.  If this examiner is 
unavailable the case is to be referred to 
another appropriate specialist.  

The RO must make the claims file available 
to the examiner, who should review the 
claims folders in conjunction with this 
request.  The examiner should note such 
review in the examination report.  After 
reviewing the records contained in the 
claims file, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
neuropsychological symptomatology 
constituting a chronic disease:

(a) had its onset during his military 
service; (b) became manifest to a 
compensable degree within one year of 
separation from service; or (c) is 
otherwise medically related to service.

The examiner should include in the report 
the rationale for any opinion expressed.  
If the examiner determines that it is not 
feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to respond.

5.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate 
by the RO.  

6.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






